Appeal by the de*600fendant from a judgment of the Supreme Court, Kings County (Reichbach, J.), rendered June 28, 2006, convicting him of attempted murder in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Since the defendant withdrew all motions as part of his plea agreement, he cannot now contend that the hearing court erred by denying that branch of his omnibus motion which was to suppress identification testimony (see People v Lopez, 6 NY3d 248 [2006]; People v Callahan, 80 NY2d 273 [1992]; People v Robinson, 13 AD3d 398 [2004]; People v Sloane, 13 AD3d 400 [2004]).
The sentence imposed, which was part of a negotiated plea agreement, was not excessive (see People v Domin, 13 AD3d 391 [2004]; People v Suitte, 90 AD2d 80 [1982]).
Contrary to the People’s contention, the defendant did not effectively waive his right to appeal (see People v Hurd, 44 AD3d 791 [2007]). Miller, J.P., Ritter, Santucci and Balkin, JJ., concur.